        Case 4:20-cr-00040-BMM Document 25 Filed 08/21/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

 UNITED STATES OF AMERICA,                    Case No. CR 20-40-GF-BMM

                Plaintiff,                             ORDER

 vs.

 JOSHUA PATRICK VANATTA,

               Defendant.

       Counsel for Joshua Patrick Vanatta, R. Henry Branom Jr., having filed a

Motion to Appear via Video for Change of Plea Hearing, there being no objection

from the Government;IT IS HEREBY ORDERED R. Henry Branom Jr., Assistant

Federal Defender, may appear via video for the Change of Plea Hearing, currently

scheduled for Monday, August 24, 2020, at 10:00 a.m. Mr. Branom will contact the

Clerk of Court for the vide appearance information.

       DATED this 21st day of August, 2020.




                                        1
